Exhibit 10.1

 

SIXTH AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of November 12, 2010 by and between
TECHNISCAN, INC., (the “Issuer”) and BIOTEX PHARMA INVESTMENTS, LLC (the “Lead
Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain Note and
Warrant Purchase Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other investors listed on Exhibit A thereto,
as amended pursuant to that certain Amendment to Note and Warrant Purchase
Agreement dated as of May 19, 2010, that certain Second Amendment to Note and
Warrant Purchase Agreement dated as of September 30, 2010, that certain Third
Amendment to Note and Warrant Purchase Agreement dated as of October 5, 2010,
that certain Fourth Amendment to Note and Warrant Purchase Agreement dated as of
October 13, 2010, and that certain Fifth Amendment to Note and Warrant Purchase
Agreement dated as of October 28, 2010 (collectively, the “Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.                                      Amendment of the Agreement.  Pursuant to
Section 7.3 of the Agreement, Section 3.16(c) of the Agreement is hereby revised
to read as follows:

 

So long as the Notes are outstanding and the Issuer has not completed a
Qualified Financing, the Issuer shall not without the consent of the Lead
Investor enter into any Subsequent Financing that is not a Qualified Financing
(as defined in the Notes), provided that the Issuer may, without the consent of
the Lead Investor, sell up to an additional $1.65 million in Second Lien Notes 
(for a total of $3.5 million in Notes including the $1.85 million in Notes being
sold on the date hereof), with accompanying Warrants, on the terms set forth
herein and in the other Transaction Documents.

 

2.                                       Continued Effect of the Agreement.  All
provisions of the Agreement, except as modified by this Amendment, shall remain
in full force and effect and are reaffirmed.  Other than as stated in this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the parties under the Agreement.

 

3.                                      Interpretation of Amendment.  In the
event of any conflict, inconsistency, or incongruity between any provision of
this Amendment and any provision of the Agreement, the provisions of this
Amendment shall govern and control.

 

4.                                       Counterparts

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same agreement.  A facsimile or e-mailed “.pdf” data file copy of an
original written signature shall be deemed to have the same effect as an
original written signature.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TECHNISCAN, INC.

BIOTEX PHARMA INVESTMENTS, LLC

 

 

By:

/s/ David C. Robinson

 

 

By:

/s/ Robert Kessler

David C. Robinson

 

Robert Kessler

Chief Executive Officer

 

Member

 

--------------------------------------------------------------------------------